Case 1:20-cv-11358-LTS Document 3-16 Filed 07/20/20 Page 1 of 3




            EXHIBIT 16
                      Case 1:20-cv-11358-LTS Document 3-16 Filed 07/20/20 Page 2 of 3



                                                                            Charge Presented to:      Agency(ies) Charge No(s):

                                                                              X    FEPA
                                                                              X    EEOC

                                                                                     and EEOC
                                                   State or local Agency, if any
Name (indicate Mr. Ms. Mrs.)                                             Home Phone (Incl. Area Code)                Date of Birth
Savannah Kinzer                                                    2064659628                                   09/17/1996
Street Address                                      City, State and ZIP Code
c/o Shannon Liss-Riordan, Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston,
MA 02116
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                               No. Employees, Members       Phone No. (Include Area Code)
Whole Foods Market, Inc.                                           More    than 10,000          1-512-477-4455
Street Address                                      City, State and ZIP Code
550 Bowie St., Austin, TX 78703
Name                                                             No. Employees, Members         Phone No. (Include Area Code)
Whole Foods Market                                               ~250                              6178766990

Street Address                                      City, State and ZIP Code
340 River St, Cambridge, MA 02139

DISCRIMINATION BASED ON (Check appropriate box(es).)                                      DATE(S) DISCRIMINATION TOOK PLACE
                                                                                             Earliest      Latest
 X   RACE         X    COLOR        SEX   RELIGION      _ NATIONAL ORIGIN                 June 2020    July 2020

                                                                                           X CONTINUING ACTION
 X     RETALIATION           AGE      DISABILITY        OTHER (Specify below.)

THE PARTICULARS ARE (If additional paper is needed, attached extra sheet(s)):

Due to the onset of the global coronavirus pandemic, grocery workers (like many other workers
around the country) are required to wear masks to work. Following the death of George Floyd and
demonstrations this spring around the country protesting police violence and other discrimination
against Blacks, more people have been showing their support for the Black Lives Matter movement.
Around June 2020, many Black Whole Foods employees and non-Black coworkers began wearing
masks with the message Black Lives Matter. In response, Whole Foods began disciplining us for
wearing these masks. Although Whole Foods had not previously strictly enforced its dress code
policy (and had not disciplined employees for wearing other messages, including political messages),
the company began sending home employees without pay for wearing Black Lives Matters masks.
Whole Foods has given employees a discipline “point” each time we are sent home for wearing the
mask. These points put us at risk of possible termination. Under Whole Foods’ progressive
discipline policy, employees who accumulate a certain number of points first receive a warning,
followed by a written warning, then a final warning, and then termination. Like many other Whole
Foods employees, I have been sent home without pay and given “points” for wearing a Black Lives
Matter mask a number of times. I am at risk for being terminated if I continue to wear the Black Lives
Matter mask and receive more discipline “points”.

I and other Whole Foods employees oppose the company’s policy of not allowing us to wear Black
Lives Matter masks at work. We have also opposed the company’s policy of disciplining employees
in response to protesting the policy. We believe Whole Foods’ policy of not allowing employees to
wear Black Lives Matter masks at work, and disciplining employees who wear the mask,
discriminates against Blacks, including our Black coworkers, and discriminates against employees for
associating with and showing support for Black coworkers and the Black Lives Matter movement.
The policy is also retaliatory against employees who have protested this discrimination (and
                  Case 1:20-cv-11358-LTS Document 3-16 Filed 07/20/20 Page 3 of 3

retaliation) by Whole Foods.

I bring this Charge on behalf of myself and other employees challenging Whole Foods’ discriminatory
policy of not allowing us to wear Black Lives Matter masks to work. I also challenge the discipline
imposed on employees, including myself and others, for wearing Black Lives Matter masks to work
and for discrimination and discipline against employees for opposing Whole Foods’ discriminatory
and retaliatory policies.



I want this charge filed with both the EEOC and the State or local Agency,   NOTARY – When necessary for State and Local Agency
if any. I will advise the agencies if I change my address or phone number    Requirements
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.



I declare under penalty of perjury that the above is true and                I swear or affirm that I have read the above charge and
correct.                                                                     that it is true to the best of my knowledge, information and
                                                                             belief.
                                                                             SIGNATURE OF COMPLAINANT


07/13/2020                                              _                    SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
  Date                    Charging Party Signature                           (month, day, year)
